Exhibit 10.2

AMENDED AND RESTATED SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Security Agreement”) dated
as of September 29, 2006 is by and among the parties identified as “Grantors” on
the signature pages hereto and such other parties as may become Grantors
hereunder after the date hereof (individually a “Grantor”, and collectively the
“Grantors”) and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the holders of the Secured Obligations
referenced below.

W I T N E S S E T H

WHEREAS, a $150 million credit facility has been established in favor of FTI
Consulting, Inc., a Maryland corporation (the “Borrower”), pursuant to the terms
of that Credit Agreement (as amended, modified, supplemented and extended from
time to time, the “Credit Agreement”) dated as of the date hereof among the
Borrower, the Guarantors identified therein, the Lenders identified therein and
Bank of America, N.A., as Administrative Agent;

WHEREAS, this Security Agreement is required under the terms of the Credit
Agreement; and

WHEREAS, this Security Agreement is given in amendment to, restatement of and
substitution for the Security Agreement dated as of November 28, 2003 among the
Grantors and Bank of America, N.A., as administrative agent.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

(b) The following terms shall have the meanings assigned thereto in the Uniform
Commercial Code in effect in the State of North Carolina on the date hereof:
Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Commingled Goods, Consumer Goods, Deposit Account, Document, Equipment,
Farm Products, Fixtures, General Intangible, Goods, Instrument, Inventory,
Investment Property, Letter-of-Credit Right, Manufactured Home, Proceeds,
Software, Standing Timber, Supporting Obligation and Tangible Chattel Paper.

(c) As used herein, the following terms shall have the meanings set forth below:

“Collateral” has the meaning provided in Section 2 hereof.

“Copyright License” means any written agreement, naming any Grantor as licensor,
granting any right under any Copyright including, without limitation, any
thereof referred to in Schedule 6.17 to the Credit Agreement.

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office including, without limitation, any thereof referred to in
Schedule 6.17 to the Credit Agreement, and (b) all renewals thereof including,
without limitation, any thereof referred to in Schedule 6.17 to the Credit
Agreement.



--------------------------------------------------------------------------------

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Grantor of any right to manufacture, use or sell any invention
covered by a Patent, including, without limitation, any thereof referred to in
Schedule 6.17 to the Credit Agreement.

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, including, without limitation, any
letters patent referred to in Schedule 6.17 to the Credit Agreement, and (b) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof, including,
without limitation, any thereof referred to in Schedule 6.17 to the Credit
Agreement.

“Secured Obligations” means, without duplication, (a) all of the Obligations and
(b) all costs and expenses incurred in connection with enforcement and
collection of the Obligations, including Attorney Costs.

“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Grantor of any right to use any Trademark, including, without
limitation, any thereof referred to in Schedule 6.17 to the Credit Agreement.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise, including, without limitation, any thereof
referred to in Schedule 6.17 to the Credit Agreement, and (b) all renewals
thereof.

“UCC” means the Uniform Commercial Code.

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):

(a) all Accounts;

(b) all cash and currency;

(c) all Chattel Paper;

(d) those Commercial Tort Claims identified on Schedule 2(d) attached hereto;

(e) all Copyrights;

(f) all Copyright Licenses;

(g) all Deposit Accounts;

 

2



--------------------------------------------------------------------------------

(h) all Documents;

(i) all Equipment;

(j) all Fixtures;

(k) all General Intangibles;

(l) all Instruments;

(m) all Inventory;

(n) all Investment Property;

(o) all Letter-of-Credit Rights;

(p) all Patents;

(q) all Patent Licenses;

(r) all Software;

(s) all Supporting Obligations;

(t) all Trademarks;

(u) all Trademark Licenses;

(v) all other personal property of such Grantor of whatever type or description;
and

(w) to the extent not otherwise included, all Accessions and all Proceeds of any
and all of the foregoing.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to (i) any
Property that is subject to a Lien securing Indebtedness permitted under
Section 8.01(b), (i) or (p) of the Credit Agreement pursuant to documents that
prohibit such Grantor from granting any other Liens in such Property or (ii) any
lease, license or other contract if the grant of a security interest in such
lease, license or contract in the manner contemplated by this Security Agreement
is prohibited by the terms of such lease, license or contract and would result
in the termination thereof, but only to the extent that (A) after reasonable
efforts, consent from the relevant party or parties has not been obtained and
(B) any such prohibition could not be rendered ineffective pursuant to the UCC
or any other applicable law (including Debtor Relief Laws) or principles of
equity.

The Grantors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.

 

3



--------------------------------------------------------------------------------

3. Provisions Relating to Accounts.

(a) Anything herein to the contrary notwithstanding, each of the Grantors shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account.
Neither the Administrative Agent nor any holder of the Secured Obligations shall
have any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Security Agreement or the receipt
by the Administrative Agent or any holder of the Secured Obligations of any
payment relating to such Account pursuant hereto, nor shall the Administrative
Agent or any holder of the Secured Obligations be obligated in any manner to
perform any of the obligations of a Grantor under or pursuant to any Account (or
any agreement giving rise thereto), to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts that may have
been assigned to it or to which it may be entitled at any time or times.

(b) At any time after the occurrence and during the continuation of an Event of
Default, the Administrative Agent shall have the right, but not the obligation,
to make test verifications of the Accounts in any manner and through any medium
that it reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications, (ii) upon the Administrative Agent’s request and
at the expense of the Grantors, the Grantors shall cause independent public
accountants or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (iii) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.

4. Representations and Warranties. Each Grantor hereby represents and warrants
to the Administrative Agent, for the benefit of the holders of the Secured
Obligations, that so long as any of the Secured Obligations remains outstanding
and until all of the commitments relating thereto have been terminated:

(a) Ownership. Each Grantor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same.

(b) Security Interest/Priority. This Security Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the holders of
the Secured Obligations, in the Collateral of such Grantor and, when properly
perfected by filing, shall constitute a valid perfected security interest in
such Collateral, to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens.

(c) Types of Collateral. None of the Collateral consists of, or is the
Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or Standing Timber.

(d) Accounts. (i) Each Account of the Grantors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by such Grantor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Grantor to, the account
debtor named therein, and (iii) no surety bond was required or given in
connection with any Account of a Grantor or the contracts or purchase orders out
of which they arose.

 

4



--------------------------------------------------------------------------------

(e) Inventory. No Inventory is held by any Person other than a Grantor pursuant
to consignment, sale or return, sale on approval or similar arrangement.

5. Covenants. Each Grantor covenants that, so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated, such Grantor shall:

(a) Other Liens. Defend the Collateral against the claims and demands of all
other parties claiming an interest therein other than Permitted Liens.

(b) Instruments/Tangible Chattel Paper/Documents. If any amount payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument or Tangible Chattel Paper, or if any property constituting Collateral
shall be stored or shipped subject to a Document, (i) ensure that such
Instrument, Tangible Chattel Paper or Document is either in the possession of
such Grantor at all times or, if requested by the Administrative Agent, is
immediately delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent and (ii) ensure that any Collateral
consisting of Tangible Chattel Paper is marked with a legend acceptable to the
Administrative Agent indicating the Administrative Agent’s security interest in
such Tangible Chattel Paper.

(c) Perfection of Security Interest. Execute and deliver to the Administrative
Agent such agreements, assignments or instruments (including affidavits,
notices, reaffirmations and amendments and restatements of existing documents,
as the Administrative Agent may reasonably request) and do all such other things
as the Administrative Agent may reasonably deem necessary, appropriate or
convenient (i) to assure to the Administrative Agent the effectiveness and
priority of its security interests hereunder, including (A) such instruments as
the Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (B) with regard to Copyrights, a Notice of Grant of Security Interest
in Copyrights for filing with the United States Copyright Office in the form of
Schedule 5(f)(i) attached hereto, (C) with regard to Patents, a Notice of Grant
of Security Interest in Patents for filing with the United States Patent and
Trademark Office in the form of Schedule 5(f)(ii) attached hereto and (D) with
regard to Trademarks, a Notice of Grant of Security Interest in Trademarks for
filing with the United States Patent and Trademark Office in the form of
Schedule 5(f)(iii) attached hereto, (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure the Administrative
Agent of its rights and interests hereunder. To that end, each Grantor
authorizes the Administrative Agent to file one or more financing statements
(with collateral descriptions broader and/or less specific than the description
of the Collateral contained herein) disclosing the Administrative Agent’s
security interest in any or all of the Collateral of such Grantor without such
Grantor’s signature thereon, and further each Grantor also hereby irrevocably
makes, constitutes and appoints the Administrative Agent, its nominee or any
other Person whom the Administrative Agent may designate, as such Grantor’s
attorney-in-fact with full power and for the limited purpose to sign in the name
of such Grantor any such financing statements (including renewal statements),
amendments and supplements, notices or any similar documents that in the
Administrative Agent’s reasonable discretion would be necessary, appropriate or
convenient in order to perfect and maintain perfection of the security interests
granted hereunder, such power, being coupled with an interest, being and
remaining irrevocable so long as the Secured Obligations remain unpaid and until
the commitments relating thereto shall have been terminated. Each Grantor hereby
agrees that a carbon, photographic or other reproduction of this Security
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Administrative Agent without notice thereof to such
Grantor wherever the Administrative Agent may in its sole discretion desire to
file the same. In the event for any reason the law of any jurisdiction other
than North Carolina becomes or is applicable to the Collateral of any Grantor or
any part thereof, or to any of the Secured Obligations, such Grantor agrees to
execute and deliver all such instruments and to do all

 

5



--------------------------------------------------------------------------------

such other things as the Administrative Agent in its sole discretion reasonably
deems necessary, appropriate or convenient to preserve, protect and enforce the
security interests of the Administrative Agent under the law of such other
jurisdiction (and, if a Grantor shall fail to do so promptly upon the request of
the Administrative Agent, then the Administrative Agent may execute any and all
such requested documents on behalf of such Grantor pursuant to the power of
attorney granted hereinabove). If any Collateral is in the possession or control
of a Grantor’s agents and the Administrative Agent so requests, such Grantor
agrees to notify such agents in writing of the Administrative Agent’s security
interest therein and, upon the Administrative Agent’s request, instruct them to
hold all such Collateral for the account of the holders of the Secured
Obligations and subject to the Administrative Agent’s instructions. Each Grantor
agrees to mark its books and records to reflect the security interest of the
Administrative Agent in the Collateral.

(d) Control. After the occurrence and during the continuation of an Event of
Default, execute and deliver all agreements, assignments, instruments or other
documents as the Administrative Agent shall reasonably request for the purpose
of obtaining and maintaining control within the meaning of the UCC with respect
to any Collateral consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights and Electronic Chattel Paper.

(e) Collateral held by Warehouseman, Bailee, etc. If any Collateral is at any
time in the possession or control of a warehouseman, bailee, agent or processor
of such Grantor, (i) notify the Administrative Agent of such possession or
control, (ii) notify such Person of the Administrative Agent’s security interest
in such Collateral, (iii) instruct such Person to hold all such Collateral for
the Administrative Agent’s account and subject to the Administrative Agent’s
instructions and (iv) use its best efforts to obtain an acknowledgment from such
Person that it is holding such Collateral for the benefit of the Administrative
Agent.

(f) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any Person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than as normal and
customary in the ordinary course of a Grantor’s business or as required by law.

(g) Covenants Relating to Copyrights.

(i) Not do any act or knowingly omit to do any act whereby any material
Copyright may become invalidated and (A) not do any act, or knowingly omit to do
any act, whereby any material Copyright may become injected into the public
domain; (B) notify the Administrative Agent immediately if it knows that any
material Copyright may become injected into the public domain or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any court or tribunal in the United
States or any other country) regarding a Grantor’s ownership of any such
Copyright or its validity; (C) take all necessary steps as it shall deem
appropriate under the circumstances, to maintain and pursue each application
(and to obtain the relevant registration) and to maintain each registration of
each material Copyright owned by a Grantor including, without limitation, filing
of applications for renewal where necessary; and (D) promptly notify the
Administrative Agent of any material infringement of any material Copyright of a
Grantor of which it becomes aware and take such actions as it shall reasonably
deem appropriate under the circumstances to protect such Copyright, including,
where appropriate, the bringing of suit for infringement, seeking injunctive
relief and seeking to recover any and all damages for such infringement.

(ii) Not make any assignment or agreement in conflict with the security interest
in the Copyrights of each Grantor hereunder.

 

6



--------------------------------------------------------------------------------

(h) Covenants Relating to Patents and Trademarks.

(i) (A) Continue to use each Trademark on each and every trademark class of
goods applicable to its current line as reflected in its current catalogs,
brochures and price lists in order to maintain such Trademark in full force free
from any claim of abandonment for non-use, (B) maintain as in the past the
quality of products and services offered under such Trademark, (C) employ such
Trademark with the appropriate notice of registration, (D) not adopt or use any
mark that is confusingly similar or a colorable imitation of such Trademark
unless the Administrative Agent, for the ratable benefit of the holders of the
Secured Obligations, shall obtain a perfected security interest in such mark
pursuant to this Security Agreement, and (E) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
Trademark may become invalidated.

(ii) Not do any act, or omit to do any act, whereby any Patent may become
abandoned or dedicated.

(iii) Notify the Administrative Agent and the holders of the Secured Obligations
immediately if it knows that any application or registration relating to any
Patent or Trademark may become abandoned or dedicated, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court or tribunal in any country) regarding a
Grantor’s ownership of any Patent or Trademark or its right to register the same
or to keep and maintain the same.

(iv) Whenever a Grantor, either by itself or through an agent, employee,
licensee or designee, shall file an application for the registration of any
Patent or Trademark with the United States Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof, a Grantor shall report such filing to the Administrative Agent and the
holders of the Secured Obligations within five Business Days after the last day
of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, a Grantor shall execute and deliver any and all
agreements, instruments, documents and papers as the Administrative Agent may
reasonably request to evidence the security interest of the Administrative Agent
and the holders of the Secured Obligations in any Patent or Trademark and the
goodwill and general intangibles of a Grantor relating thereto or represented
thereby.

(v) Take all reasonable and necessary steps, including, without limitation, in
any proceeding before the United States Patent and Trademark Office, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of the Patents and Trademarks,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.

(vi) Promptly notify the Administrative Agent and the holders of the Secured
Obligations after it learns that any Patent or Trademark included in the
Collateral is infringed, misappropriated or diluted by a third party and
promptly sue for infringement, misappropriation or dilution, to seek injunctive
relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution, or to take such other actions as it
shall reasonably deem appropriate under the circumstances to protect such Patent
or Trademark.

 

7



--------------------------------------------------------------------------------

(vii) Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Grantor hereunder.

(i) Insurance. Insure, repair and replace the Collateral of such Grantor as set
forth in the Credit Agreement. All insurance proceeds shall be subject to the
security interest of the Administrative Agent hereunder.

(j) Commercial Tort Claims.

(i) Promptly notify the Administrative Agent in writing of the initiation of any
Commercial Tort Claim before any Governmental Authority by or in favor of such
Grantor or any of its Subsidiaries.

(ii) Execute and deliver such statements, documents and notices and do and cause
to be done all such things as the Administrative Agent may reasonably deem
necessary, appropriate or convenient, or as are required by law, to create,
perfect and maintain the Administrative Agent’s security interest in any
Commercial Tort Claim.

6. Advances by Holders of the Secured Obligations. On failure of any Grantor to
perform any of the covenants and agreements contained herein, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures that the Administrative Agent or the
holders of the Secured Obligations may make for the protection of the security
hereof or that may be compelled to make by operation of law. All such sums and
amounts so expended shall be repayable by the Grantors on a joint and several
basis (subject to Section 23 hereof) promptly upon timely notice thereof and
demand therefor, shall constitute additional Secured Obligations and shall bear
interest from the date said amounts are expended at the Default Rate for Base
Rate Loans. No such performance of any covenant or agreement by the
Administrative Agent or the holders of the Secured Obligations on behalf of any
Grantor, and no such advance or expenditure therefor, shall relieve the Grantors
of any default under the terms of this Security Agreement, the other Loan
Documents or any other documents relating to the Secured Obligations. The
holders of the Secured Obligations may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by a Grantor in appropriate proceedings
and against which adequate reserves are being maintained in accordance with
GAAP.

7. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent and the holders of the Secured
Obligations shall have, in addition to the rights and remedies provided herein,
in the Loan Documents, in any other documents relating to the Secured
Obligations, or by law (including, without limitation, levy of attachment and
garnishment), the rights and remedies of a secured party under the UCC of the
jurisdiction applicable to the affected Collateral and, further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, (i) enter on any premises on which any of the Collateral
may be located and, without resistance or interference by the Grantors, take
possession of the Collateral, (ii) dispose of any Collateral on any such
premises, (iii) require the Grantors to assemble and make available to the
Administrative Agent at the expense of the Grantors any Collateral at any place
and time designated by the Administrative Agent that is reasonably convenient to
both parties, (iv) remove any Collateral from any such premises for the purpose
of effecting

 

8



--------------------------------------------------------------------------------

sale or other disposition thereof, and/or (v) without demand and without
advertisement, notice, hearing or process of law, all of which each of the
Grantors hereby waives to the fullest extent permitted by law, at any place and
time or times, sell and deliver any or all Collateral held by or for it at
public or private sale, by one or more contracts, in one or more parcels, for
cash, upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements). Each of the Grantors acknowledges that any
private sale referenced above may be at prices and on terms less favorable to
the seller than the prices and terms that might have been obtained at a public
sale and agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner. Neither the Administrative Agent’s compliance
with applicable law nor its disclaimer of warranties relating to the Collateral
shall be considered to adversely affect the commercial reasonableness of any
sale. In addition to all other sums due the Administrative Agent and the holders
of the Secured Obligations with respect to the Secured Obligations, the Grantors
shall pay the Administrative Agent and each of the holders of the Secured
Obligations all reasonable documented costs and expenses incurred by the
Administrative Agent or any such holder of the Secured Obligations, including,
but not limited to, Attorney Costs and court costs, in obtaining or liquidating
the Collateral, in enforcing payment of the Secured Obligations, or in the
prosecution or defense of any action or proceeding by or against the
Administrative Agent or the holders of the Secured Obligations or the Grantors
concerning any matter arising out of or connected with this Security Agreement,
any Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related to a case under the
Bankruptcy Code. To the extent the rights of notice cannot be legally waived
hereunder, each Grantor agrees that any requirement of reasonable notice shall
be met if such notice is personally served on or mailed, postage prepaid, to the
Borrower in accordance with the notice provisions of Section 11.02 of the Credit
Agreement at least ten Business Days before the time of sale or other event
giving rise to the requirement of such notice. The Administrative Agent and the
holders of the Secured Obligations shall not be obligated to make any sale or
other disposition of the Collateral regardless of notice having been given. To
the extent permitted by law, any holder of the Secured Obligations may be a
purchaser at any such sale. To the extent permitted by applicable law, each of
the Grantors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable law, the Administrative Agent
and the holders of the Secured Obligations may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
to the extent permitted by law, be made at the time and place to which the sale
was postponed, or the Administrative Agent and the holders of the Secured
Obligations may further postpone such sale by announcement made at such time and
place.

(b) Remedies relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Grantor will
promptly upon request of the Administrative Agent instruct all account debtors
to remit all payments in respect of Accounts to a mailing location selected by
the Administrative Agent and (ii) the Administrative Agent shall have the right
to enforce any Grantor’s rights against its customers and account debtors, and
the Administrative Agent or its designee may notify any Grantor’s customers and
account debtors that the Accounts of such Grantor have been assigned to the
Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of a Grantor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the holders
of the Secured Obligations in the Accounts. Each Grantor acknowledges and agrees
that the Proceeds of its Accounts remitted to or on behalf of the Administrative
Agent in accordance with the provisions hereof shall be solely for the
Administrative Agent’s own convenience and that such Grantor shall not have any
right, title or interest in such Accounts or in any such other amounts except as
expressly provided herein. The Administrative Agent and the holders of the
Secured Obligations shall have no liability or responsibility to any Grantor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be

 

9



--------------------------------------------------------------------------------

responsible for determining the correctness of any remittance. Each Grantor
hereby agrees to indemnify the Administrative Agent and the holders of the
Secured Obligations from and against all liabilities, damages, losses, actions,
claims, judgments, costs, expenses, charges and Attorney Costs suffered or
incurred by the Administrative Agent or the holders of the Secured Obligations
(each, an “Indemnified Party”) because of the maintenance of the foregoing
arrangements except as relating to or arising out of the gross negligence or
willful misconduct of an Indemnified Party or its officers, employees or agents.
In the case of any investigation, litigation or other proceeding, the foregoing
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by a Grantor, its directors, shareholders or creditors or
an Indemnified Party or any other Person or any other Indemnified Party is
otherwise a party thereto.

(c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.

(d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
holders of the Secured Obligations to exercise any right, remedy or option under
this Security Agreement, any other Loan Document, any other documents relating
to the Secured Obligations, or as provided by law, or any delay by the
Administrative Agent or the holders of the Secured Obligations in exercising the
same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
holders of the Secured Obligations shall only be granted as provided herein. To
the extent permitted by law, neither the Administrative Agent, the holders of
the Secured Obligations, nor any party acting as attorney for the Administrative
Agent or the holders of the Secured Obligations, shall be liable hereunder for
any acts or omissions or for any error of judgment or mistake of fact or law
other than their gross negligence or willful misconduct hereunder. The rights
and remedies of the Administrative Agents and the holders of the Secured
Obligations under this Security Agreement shall be cumulative and not exclusive
of any other right or remedy that the Administrative Agent or the holders of the
Secured Obligations may have.

(e) Retention of Collateral. To the extent permitted under applicable law, in
addition to the rights and remedies hereunder, upon the occurrence of an Event
of Default, the Administrative Agent may, after providing the notices required
by Sections 9-620 and 9-621 of the UCC or otherwise complying with the
requirements of applicable law of the relevant jurisdiction, accept or retain
all or any portion of the Collateral in satisfaction of the Secured Obligations.
Unless and until the Administrative Agent shall have provided such notices,
however, the Administrative Agent shall not be deemed to have accepted or
retained any Collateral in satisfaction of any Secured Obligations for any
reason.

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Grantors shall be jointly and severally liable for the deficiency (subject to
Section 23 hereof), together with interest thereon at the Default Rate for Base
Rate Loans, together with the costs of collection and Attorney Costs. Any
surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Grantors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.

 

10



--------------------------------------------------------------------------------

8. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Administrative Agent, on behalf
of the holders of the Secured Obligations, and each of its designees or agents,
as attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Collateral, all as the Administrative Agent may
reasonably deem appropriate;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may
reasonably deem appropriate;

(iv) to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;

(v) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(vi) to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

(viii) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services that have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(ix) to adjust and settle claims under any insurance policy relating thereto;

(x) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security and pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may reasonably deem appropriate in order to perfect and
maintain the security interests and liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated therein;

(xi) to institute any foreclosure proceedings that the Administrative Agent may
reasonably deem appropriate; and

 

11



--------------------------------------------------------------------------------

(xii) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Security
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Collateral.

(b) Performance by the Administrative Agent of Obligations. If any Grantor fails
to perform any agreement or obligation contained herein, the Administrative
Agent itself may perform, or cause performance of, such agreement or obligation,
and the expenses of the Administrative Agent incurred in connection therewith
shall be payable by the Grantors on a joint and several basis (subject to
Section 24 hereof).

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, which shall be
no less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no obligation to clean, repair or otherwise prepare the
Collateral for sale.

9. Rights of Required Lenders. All rights of the Administrative Agent hereunder,
if not exercised by the Administrative Agent, may be exercised by the Required
Lenders.

10. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default, any payments in respect of the Secured Obligations and any
proceeds of the Collateral, when received by the Administrative Agent or any of
the holders of the Secured Obligations in cash or its equivalent, will be
applied in reduction of the Secured Obligations in the order set forth in the
Credit Agreement or other document relating to the Secured Obligations, and each
Grantor irrevocably waives the right to direct the application of such payments
and proceeds and acknowledges and agrees that the Administrative Agent shall
have the continuing and exclusive right to apply and reapply any and all such
payments and proceeds in the Administrative Agent’s sole discretion,
notwithstanding any entry to the contrary upon any of its books and records.

11. Continuing Agreement.

(a) This Security Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
remains outstanding and until all of the commitments relating thereto have been
terminated (other than any obligations with respect to the indemnities and the
representations and warranties set forth in the Loan Documents). Upon such
payment

 

12



--------------------------------------------------------------------------------

and termination, this Security Agreement and the liens and security interests of
the Administrative Agent hereunder shall be automatically terminated and the
Administrative Agent shall, upon the request and at the expense of the Grantors,
execute and deliver all UCC termination statements and/or other documents
reasonably requested by the Grantors evidencing such termination.
Notwithstanding the foregoing, all releases and indemnities provided hereunder
shall survive termination of this Security Agreement.

(b) This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar law, all as though such payment had not been made;
provided that in the event payment of all or any part of the Secured Obligations
is rescinded or must be restored or returned, all reasonable costs and expenses
(including, without limitation, Attorney Costs) incurred by the Administrative
Agent or any holder of the Secured Obligations in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.

12. Amendments and Waivers. This Security Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
as set forth in Section 11.01 of the Credit Agreement.

13. Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Grantor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Administrative Agent and the holders of the Secured Obligations
hereunder, to the benefit of the Administrative Agent and the holders of the
Secured Obligations and their successors and permitted assigns; provided,
however, that none of the Grantors may assign its rights or delegate its duties
hereunder without the prior written consent of the requisite Lenders under the
Credit Agreement. To the fullest extent permitted by law, each Grantor hereby
releases the Administrative Agent and each holder of the Secured Obligations,
their respective successors and assigns and their respective officers,
attorneys, employees and agents, from any liability for any act or omission or
any error of judgment or mistake of fact or of law relating to this Security
Agreement or the Collateral, except for any liability arising from the gross
negligence or willful misconduct of the Administrative Agent or such holder, or
their respective officers, attorneys, employees or agents.

14. Notices. All notices required or permitted to be given under this Security
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

15. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Security Agreement to produce or account for
more than one such counterpart.

16. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Security Agreement.

17. Governing Law; Submission to Jurisdiction; Venue.

(a) THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NORTH CAROLINA APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE
AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

13



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS SECURITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NORTH
CAROLINA SITTING IN CHARLOTTE, NORTH CAROLINA OR OF THE UNITED STATES FOR THE
WESTERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS SECURITY
AGREEMENT, THE BORROWER, THE COLLATERAL AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. THE BORROWER, THE COLLATERAL AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
THE BORROWER, THE COLLATERAL AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

18. Waiver of Right to Trial by Jury.

EACH PARTY TO THIS SECURITY AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS SECURITY AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

19. Severability. If any provision of this Security Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

20. Entirety. This Security Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

21. Survival. All representations and warranties of the Grantors hereunder shall
survive the execution and delivery of this Security Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

22. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Administrative Agent shall
have the right to proceed against such other property, guarantee or endorsement

 

14



--------------------------------------------------------------------------------

upon the occurrence of any Event of Default, and the Administrative Agent shall
have the right, in its sole discretion, to determine which rights, security,
liens, security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the holders of the Secured Obligations
under this Security Agreement, under any of the other Loan Documents or under
any other document relating to the Secured Obligations.

23. Joint and Several Obligations of Grantors.

(a) Subject to subsection (c) of this Section 25, each of the Grantors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the holders of the Secured
Obligations, for the mutual benefit, directly and indirectly, of each of the
Grantors and in consideration of the undertakings of each of the Grantors to
accept joint and several liability for the obligations of each of them.

(b) Subject to subsection (c) of this Section 25, each of the Grantors jointly
and severally hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Loan Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement and
the other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.

[Signature Pages Follow]

 

15



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amended and Restated
Security Agreement to be duly executed and delivered as of the date first above
written.

 

GRANTORS:    FTI CONSULTING, INC., a Maryland corporation    By:  

/S/ THEODORE I. PINCUS

   Name:   Theodore I. Pincus    Title:   Chief Financial Officer and Executive
Vice President    FTI, LLC, a Maryland limited liability company    FTI
REPOSITORY SERVICES, LLC, a Maryland limited liability company    LEXECON, LLC,
a Maryland limited liability company    TEKLICON, INC., a California corporation
   FTI CAMBIO LLC, a Maryland limited liability company    FTI COMPASS, LLC, a
Maryland limited liability company    FTI INVESTIGATIONS, LLC, a Maryland
limited liability company    FTI IP, LLC, a Maryland limited liability company
   FTI INTERNATIONAL RISK, LLC, a Maryland limited liability company   
COMPETITION POLICY ASSOCIATES, INC., a District of Columbia corporation    FTI
BKS ACQUISITION LLC, a Maryland limited liability company    FTI FD LLC, a
Maryland limited liability company    By:  

/S/ THEODORE I. PINCUS

   Name:   Theodore I. Pincus    Title:   Treasurer of each of the foregoing
Grantors

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

/S/ KRISTINE THENNES

Name:   Kristine Thennes Title:   Vice President

FTI CONSULTING, INC.

SECURITY AGREEMENT